Citation Nr: 1419690	
Decision Date: 05/02/14    Archive Date: 05/16/14

DOCKET NO.  13-07 086	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, West Virginia


THE ISSUES

1.  Entitlement to a rating in excess of 10 percent for degenerative joint disease with prepatellar and infrapatellar effusion of the left knee.

2.  Entitlement to a rating in excess of 10 percent for degenerative joint disease with prepatellar and infrapatellar effusion of the right knee.


REPRESENTATION

Appellant represented by:	Military Order of the Purple Heart of the U.S.A.


ATTORNEY FOR THE BOARD

G. Wasik, Counsel



INTRODUCTION

The Veteran had active duty service from June 1967 to September 1969.  

This appeal comes before the Board of Veterans' Appeals (Board) from a December 2010 rating decision by the Department of Veterans Affairs (VA)  Regional Office (RO) in Huntington, West Virginia.  

The Veteran originally requested to present testimony before a Veterans Law Judge.  In January 2004, the Veteran, via his representative, indicated that he no longer desired to attend a hearing.  


REMAND

In communications received from the Veteran and his representative in 2013, it was reported that the symptomology associated with the service connected left and right knee disabilities had increased since the time of the last VA examination for compensation and pension purposes which was conducted in October 2010.  In view of allegations of worsening, the Board finds that the evidence currently of record is inadequate, and that a new VA examination is needed to ensure that the record reflects the current severity of the disabilities under consideration.  

Accordingly, this case is REMANDED to the RO or the Appeals Management Center (AMC), in Washington, D.C., for the following actions:

1.  Undertake appropriate development to obtain a copy of any outstanding records pertinent to the Veteran's claims, to include pertinent VA treatment records.  

2.  Then, arrange for the Veteran to be afforded a VA examination by an examiner with sufficient expertise to determine the nature and extent of all impairment due to the Veteran's service-connected bilateral knee disability.  The claims file and any pertinent evidence in Virtual VA that is not contained in the claims file should be made available to and reviewed by the examiner.  Any necessary tests and studies should be accomplished.  The RO or the AMC should ensure that all information required for rating purposes is provided by the examiner.

3.  If the Veteran fails to report to the scheduled examination, documentation showing that he was properly notified of the examination should be associated with the record.

4.  Undertake any other indicated development.

5.  Then, readjudicate the issues on appeal.  If any benefit sought on appeal is not granted to the Veteran's satisfaction, furnish to the Veteran and his representative a supplemental statement of the case and afford them the appropriate time period for response before the claims file is returned to the Board for further appellate action.

By this remand, the Board intimates no opinion as to any final outcome warranted.

The Veteran need take no action until he is otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).



	                                                                  (CONTINUED ON NEXT PAGE)



This REMAND must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



